DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2021 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“obtaining module” in claim 1.
“controlling module” in claim 1.
“throttle device” in claim 18.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 9, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Umeda et al. (US 20170198720), hereinafter referred to as Umeda.

Re claims 1 and 9, Umeda teaches a controller for a compressor, comprising:
an obtaining module (implicit, see ¶ 52, “The rapid stop in the compressor 22 could be monitored by sending a signal to the compressor 22 and determining if the signal is sent back from the compressor 22”) configured to obtain at least one operation state parameter (compressor parameter) of the compressor (22); and
a controlling module (20) configured to shut off a liquid injection valve (16) if one of the at least one operation state parameter of the compressor meets a protection action condition (see e.g. ¶ 52, “When the liquid injection passage control section 68 determines that the rpm of the motor 38 is not greater than A+3% (No in S102), the liquid injection passage control section 68 proceeds to S103 in which the liquid injection passage control section 68 determines whether the compressor 22 is approaching shutdown or not (S103). For example, the liquid injection passage control section 68 may be programmed to determine that the compressor 22 is approaching shutdown in a case where a rapid stop occurs in the compressor 22. The rapid stop in the compressor 22 could be monitored by sending a signal to the compressor 22 and determining if the signal is sent back from the compressor 22. Also, an alarm system may be used in a case of detecting a rapid stop. When the liquid injection passage control section 68 determines that the compressor 22 is approaching shutdown (Yes in S103), the liquid injection valve (solenoid valve) 16 is closed”), wherein the liquid injection valve is configured to regulate flow of liquid injected into the compressor (see e.g. Fig 1, and ¶ 52 “liquid”), wherein the protection action condition refers to a condition wherein an action is required in order to protect the compressor (the examiner notes that this is done to protect the compressor), and wherein the liquid injection valve excludes a solenoid valve (the examiner notes that there is no additional solenoid valve in the injection line 2).
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 9-12, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prenger et al. (US Pat No. 5,076,067), hereinafter referred to as Prenger, in view of Ludwig et al. (US 20060042282), hereinafter referred to as Ludwig.

Re claims 1 and 9, Prenger teaches a controller for a compressor, comprising:
an obtaining module (108) configured to obtain at least one operation state parameter (temperature) of the compressor (134); and
a controlling module (192) configured to shut off a liquid injection valve (176) if one of the at least one operation state parameter of the compressor meets a condition (see e.g. C5-lns 12-47, “Once the discharge gas temperature has fallen below a predetermined temperature”), wherein the liquid injection valve is configured to regulate flow of fluid injected into the compressor (see e.g. C5-lns 12-47, “Once the discharge gas temperature has fallen below a predetermined temperature, thermostat 108 will operate to deenergize injection valve 176 thereby cutting off the flow of liquid being injected into the compressor”), and wherein the liquid injection valve excludes a solenoid valve (the examiner notes that there is no additional solenoid valve in the injection line 174)..
Prenger does not explicitly teach the limitation of the controlling module configured to shut off a liquid injection valve if one of the at least one operation state parameter of the compressor meets a protection action condition, wherein the protection action condition refers to a condition wherein an action is required in order to protect the compressor.
100) configured to shut off a liquid injection valve (105) if one of the at least one operation state parameter of the compressor meets a protection action condition (see e.g. ¶ 20, “If the calculated compressor discharge superheat is below a minimum setpoint, liquid refrigerant injection through liquid injection valve 105 is disabled by controller 100 thereby minimizing lubricant loss from compressor 14” … see also ¶ 19, “The present invention, includes a control method that improves the system capacity of a refrigeration unit in a heating mode by maximizing the heat output of a refrigeration unit while also protecting the compressor of the unit from lubrication loss during a heating cycle”), wherein the liquid injection valve is configured to regulate flow of liquid injected into the compressor (see e.g. Fig 1), wherein the protection action condition refers to a condition wherein an action is required in order to protect the compressor (see e.g. ¶ 20, “If the calculated compressor discharge superheat is below a minimum setpoint, liquid refrigerant injection through liquid injection valve 105 is disabled by controller 100 thereby minimizing lubricant loss from compressor 14” … see also ¶ 19, “The present invention, includes a control method that improves the system capacity of a refrigeration unit in a heating mode by maximizing the heat output of a refrigeration unit while also protecting the compressor of the unit from lubrication loss during a heating cycle”).
Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Prenger and configured the control module configured to shut off a liquid injection valve if one of the at least one operation state parameter of the compressor meets a protection action condition, wherein the protection action condition refers to a condition wherein an action is required in order to protect the compressor, as taught by Ludwig, in order to protect the compressor (see Ludwig ¶ 19-20).
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Re claims 2 and 10, Prenger, as modified, teaches the controller of claim 1, wherein the at least one operation state parameter comprises a discharge temperature of the compressor (see e.g. C5-lns 12-47, “the discharge gas temperature”), and wherein the controlling module is further configured to control, if the at least one operation state parameter of the compressor does not meet the protection action condition, the liquid injection valve according to the discharge temperature of the compressor (see e.g. C5-lns 12-47).
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Re claims 3 and 11, Prenger, as modified, teaches the controller of claim 2, wherein the controlling module is configured to shut off the liquid injection valve and power off the compressor if the discharge temperature of the compressor is above a first threshold value (see e.g. C5-lns 12-47, “If, for some reason, the injection of liquid into the suction opening is insufficient to prevent further increase in the discharge gas temperature, thermostat 112 will operate to deenergize compressor 134”).
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Re claims 4 and 12, Prenger, as modified, teaches the controller of claim 3, wherein the controlling module is configured to adjust, if the discharge temperature of the compressor is above a second threshold value and below the first threshold value, an open degree of the liquid injection valve according to the discharge temperature of the compressor and the second threshold value (see e.g. C5-lns 12-47; the examiner notes that the protection action condition is the second threshold value).
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, 

Re claim 17, Prenger, as modified, teaches a compressor assembly, comprising:
a compressor (134);
a liquid injection valve (176) configured to regulate flow of fluid injected into the compressor; and
a controller of claim 1, configured to control the liquid injection valve (see above rejection of claim 1).

Re claim 18, 20, Prenger, as modified, teaches a refrigeration system, comprising:
a compressor assembly of claim 17 (see above rejection of claim 17);
a condenser (142), an inlet of the condenser being connected to a refrigerant fluid outlet of the compressor;
a throttle device (146 or 148), an inlet of the throttling device being connected to an outlet of the condenser (see Fig 4); and
an evaporator (160), an inlet of the evaporator being connected to an outlet of the throttling device, an outlet of the evaporator being connected to a refrigerant fluid inlet of the compressor (see Fig 4);
wherein the liquid injection valve excludes a solenoid valve (the examiner notes that there is no additional solenoid valve in the injection line 174)..

Claim(s) 6, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umeda, as applied to claim 1 above, in view of Kopko et al. (US 20150330692), hereinafter referred to as Kopko. 

Re claims 6 and 14, Umeda teaches the controller of claim 1. Umeda does not explicitly teach the limitation of wherein the at least one operation state parameter comprises information on whether the compressor is powered on, and wherein the controlling module is configured to shut off the liquid injection valve if the compressor is not powered on. 
However, Kopko teaches a controller for a compressor, comprising: an obtaining module (implicit in order to perform step 202) configured to obtain at least one operation state parameter (compressor operating [see ¶ 42 or 47 and Fig 2-4; steps 202 and 208]) of the compressor (102); and a controlling module (108) configured to 120) if one of the at least one operation state parameter (see e.g. ¶ 42, “If the compressor 102 is not operating, then the economizer port valve 120 is turned “off” or closed (step 208)”), wherein the liquid injection valve is configured to regulate flow of fluid injected into the compressor (see e.g. ¶ 38 “at least one economizer port valve 120 to control the flow of gaseous refrigerant from the flash tank 110 to the compressor 102”), wherein the at least one operation state parameter comprises information on whether the compressor is powered on, and wherein the controlling module is configured to shut off the liquid injection valve if the compressor is not powered on (see Step 202 and 208 in Fig 2-4).
Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Umeda and integrated wherein the at least one operation state parameter comprises information on whether the compressor is powered on, and wherein the controlling module is configured to shut off the liquid injection valve if the compressor is not powered on, as taught by Kopko, in order to provide improved performance to a refrigeration or chiller system while controlling motor current (see Kopko ¶ 8).
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Claim(s) 8, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umeda, as applied to claim 1 above, in view of Official Notice. 

Re claim 8 and 16, Umeda teaches the controller of claim 1. Umeda does not explicitly teach the limitation of wherein the controlling module is further configured to record one or more of: a discharge temperature of the compressor, an open degree of the liquid injection valve, information on whether the compressor is powered on.
However, the examiner takes Official Notice that the fact of recording the data in a refrigeration system for future reference falls within the realm of common knowledge as obvious mechanical expedient. 
Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Umeda and configured the controlling module to record one or more of: a discharge 
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Claim(s) 7, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umeda, as applied to claim 1 above, in view of Tsukiyama et al. (US 20190113264), hereinafter referred to as Tsukiyama. 

Re claim 7 and 15, Umeda teaches the controller of claim 1. Umeda does not explicitly teach the limitation of wherein the controlling module is further configured to control an alarm to raise an alarm if one of the at least one operation state parameter meets the protection action condition, and/or to record the at least one operation state parameter if one of the at least one operation state parameter meets the protection action condition.
However, Tsukiyama teaches a refrigeration system comprising a controlling module (52) is further configured to control an alarm (40) to raise an alarm if one of at least one operation state parameter meets the protection action condition (¶ 37, “and transmitting a detected signal to a notification unit 40 to cause the notification unit to issue an alarm to inform people around the refrigeration device 101 that the refrigeration device 101 is in the abnormal state,”).
Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Umeda and integrate the controlling module is further configured to control an alarm to raise an alarm if one of the at least one operation state parameter meets the protection action condition, and/or to record the at least one operation state parameter if one of the at least one operation state parameter meets the protection action condition, as taught by Tsukiyama, in order to alert the user. 
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, .

Claim(s) 5, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umeda, as applied to claim 1 above, in view of Day et al. (US Pat No. 4,387,368), hereinafter referred to as Day. 

Re claim 5 and 13, Umeda teaches the controller of claim 1. Umeda does not explicitly teach the limitation of wherein the at least one operation state parameter comprises phase information of a power supply circuit of the compressor, and wherein the controlling module is configured to shut off the liquid injection valve and power off the compressor if the power supply circuit is in a phase loss state or phase reverse stat.
However, Day teaches a refrigeration system comprising a controlling module (C5-lns 5-7, “Mechanical motor controller”) and wherein the at least one operation state parameter comprises phase information of a power supply circuit of the compressor (C5-lns 5-15, “Mechanical motor controller shut-down contacts are responsive to such conditions as ambient temperature within the controller enclosure, loss of phase, phase reversal or under voltage”), and wherein the controlling module is configured to shut off the compressor if the power supply circuit is in a phase loss state or phase reverse state (C5-lns 5-15, “Mechanical motor controller shut-down contacts are responsive to such conditions as ambient temperature within the controller enclosure, loss of phase, phase reversal or under voltage”).
Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Umeda and integrate wherein the at least one operation state parameter comprises phase information of a power supply circuit of the compressor, and wherein the controlling module is configured to shut off the liquid injection valve and power off the compressor if the power supply circuit is in a phase loss state or phase reverse stat, as taught by Day, in order to prevent damage to the compressor. 
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umeda, as applied to claim 1 above, in view of Simon et al. (US 20140209288), hereinafter referred to as Simon. 

Re claim 19, Umeda teaches the controller of claim 1. Umeda does not explicitly teach the limitation of wherein the liquid injection valve is a step-motor valve. 
However, Simon teaches a refrigeration system wherein a valve is a step motor valve.
Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Umeda and configured the valve to be a step motor valve, as taught by Simon, in order to provide a valve with a high resolution, repeat- ability and reliability with low hysteresis.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicants request for a reference in support of the Official Notice assertion has been acknowledge. The following reference provides evidence that the fact of recording temperature data for furture reference is well known (US 20150204589 e.g. ¶ 39, “and records and stores the calculated air temperature differential, T.sub.EVAP, with an associated time stamp for future reference”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392.  The examiner can normally be reached on Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        11/25/2020